Citation Nr: 1727507	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  17-10 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for enlarged prostate.

2.  Entitlement to service connection for AL amyloidosis.

3.  Entitlement to service connection for epididymitis.

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for immune changes and damage.

6.  Entitlement to service connection for liver changes.

7.  Entitlement to service connection for nerve damage and changes.

8.  Entitlement to service connection for venereal tract infection as secondary to epididymitis.

9.  Entitlement to service connection for chloracne as a result of exposure to herbicides.

10.  Entitlement to service connection for a skin disorder, claimed as acne to include as secondary to chloracne.

11.  Entitlement to service connection for fibromyalgia.

12.  Entitlement to service connection for degenerative disc disease (claimed as back condition).

13.  Entitlement to service connection for leg stiffness as secondary to degenerative disc disease (claimed as back condition).

14.  Entitlement to service connection for bilateral knee condition.

15.  Entitlement to service connection for sleep apnea.  

16.  Entitlement to an increased rating for bilateral hearing loss, currently evaluated as noncompensable prior to September 2, 2011, as 20 percent disabling from September 2, 2011, until October 31, 2016, and as noncompensable thereafter, to include the issue of the propriety of a reduction from 20 percent to noncompensable, with an effective date of November 1, 2016.

17.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide or asbestos exposure.  

18.  Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure.

19.  Entitlement to service connection for irregular heartbeats, to include as due to herbicide exposure.

20.  Entitlement to service connection for congestive heart failure, to include as due to herbicide exposure.

21.  Entitlement to service connection for renal disease, to include as due to herbicide exposure.

22.  Entitlement to service connection for hypertension, to include as due to herbicide exposure.  

23.  Entitlement to service connection for peripheral artery disease, to include as due to herbicide exposure.

24.  Entitlement to service connection for peripheral neuropathy, bilateral upper extremities, to include as secondary to diabetes mellitus, type II.

25.  Entitlement to service connection for peripheral neuropathy, bilateral lower extremities, to include as secondary to diabetes mellitus, type II.

26.  Entitlement to service connection for peripheral neuropathy of the eyes, to include as secondary to diabetes mellitus, type II or as due to herbicide exposure.

27.  Entitlement to service connection for diabetic ulcer (foot), to include as secondary to diabetes mellitus, type II.

28.  Entitlement to service connection for transient ischemic attack (TIA) stroke, to include as secondary to diabetes mellitus, type II.

29.  Entitlement to service connection for erectile dysfunction (also claimed as low testosterone), to include as secondary to diabetes mellitus, type II.

30.  Entitlement to special monthly compensation based on loss of use of a creative organ.

31.  Entitlement to service connection for an eye condition (claimed as cataracts), to include as secondary to diabetes mellitus, type II or as due to herbicide exposure.

32.  Entitlement to service connection for an acquired psychiatric disorder, claimed as bipolar disorder.

33.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1976 to August 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from several rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia and St. Paul, Minnesota.  The case is currently under the jurisdiction of the Louisville, Kentucky RO.    

With regard to the issue of entitlement to service connection for acne, the Board notes that the Veteran's initial claim for benefits was for acne as secondary to chloracne.  See August 2013 claim for benefits.  The Board observes that VA has an obligation to liberally construe the pleadings of a claimant to discern all issues raised in the record.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) ("A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.")  Here, the Veteran's treatment records show that he has complained of or been treated for rashes.  Pursuant to Brokowski and liberally construing his claim and reported skin-related symptoms and diagnoses, the Board will therefore consider entitlement to service connection for a skin disorder, claimed as acne.

The Veteran's claim for an acquired psychiatric disorder on appeal has been characterized as a claim of service connection for bipolar disorder.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) held that when a claimant identifies an acquired psychiatric disorder without more, the claim may not be limited to that diagnosis, but rather must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that the claimant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction or symptoms that his mental condition, whatever it is, causes him).  Treatment records indicate that the Veteran has been previously diagnosed with bipolar disorder and adjustment disorder.  Accordingly, the Veteran's claim is not limited solely to bipolar disorder; rather, the claim is properly characterized broadly as a claim of service connection for an acquired psychiatric disorder.

The issues of entitlement to service connection for diabetes mellitus, type II, ischemic heart disease, irregular heartbeats, congestive heart failure, renal disease, hypertension, peripheral artery disease, peripheral neuropathy of the bilateral upper and lower extremities, peripheral neuropathy of the eyes, diabetic ulcer (foot), transient ischemic attack (TIA) stroke, erectile dysfunction (also claimed as low testosterone), an eye condition (claimed as cataracts), and acquired psychiatric disorder, as well as entitlement to special monthly compensation based on loss of use of a creative organ and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).
 

FINDINGS OF FACT

1.  As noted in testimony on the record before the Board in March 2017, the Veteran withdrew his appeal for entitlement to service connection for enlarged prostate.  

2.  There is no competent and credible evidence establishing that the Veteran currently has a diagnosis of AL amyloidosis.

3.  There is no competent and credible evidence establishing that the Veteran currently has a diagnosis of epididymitis.

4.  There is no competent and credible evidence establishing that the Veteran currently has a diagnosis of PTSD.

5.  There is no competent and credible evidence establishing that the Veteran currently has a diagnosis related to immune system changes and damage.

6.  There is no competent and credible evidence establishing that the Veteran currently has a diagnosis related to liver changes.

7.  There is no competent and credible evidence establishing that the Veteran currently has a diagnosis related to nerve damage and changes.

8.  There is no competent and credible evidence establishing that the Veteran currently has a diagnosis of venereal tract infection as secondary to epididymitis.

9.  There is no competent and credible evidence establishing that the Veteran currently has a diagnosis of chloracne.

10.  The most probative evidence of record shows that the Veteran's skin disorder, claimed as acne was not manifested during or as a result of, active military service, to include as secondary to chloracne.

11.  The most probative evidence of record shows that fibromyalgia was not manifested during or as a result of, active military service.  

12.  The most probative evidence of record shows that degenerative disc disease was not manifested during or as a result of, active military service.  

13.  The most probative evidence of record shows that bilateral leg stiffness was not manifested during or as a result of, active military service.  

14.  The most probative evidence of record shows that a bilateral knee condition was not manifested during or as a result of, active military service.  

15.  The most probative evidence of record shows that sleep apnea was not manifested during or as a result of, active military service.

16.  In an August 2016 rating decision, the RO reduced the Veteran's disability rating for his bilateral hearing loss from 20 percent to noncompensable effective from November 1, 2016.

17.  At the time of the effective date of the reduction in the disability rating for bilateral hearing loss, the 20 percent rating had been in effect for a period of more than five years.

18.  At the time of the August 2016 rating decision, a preponderance of the evidence did not establish that an improvement in the Veteran's bilateral hearing loss had actually occurred that resulted in an improvement in his ability to function under the ordinary conditions of life.

19.  The Veteran's bilateral hearing loss has been no worse than Level V hearing loss in the right ear and Level V hearing loss in the left ear during the entire appeal period.   


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal concerning the issue of entitlement to service connection for enlarged prostate have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.204 (2016).

2.  The criteria for establishing service connection for AL amyloidosis have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).  

3.  The criteria for establishing service connection for epididymitis have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).  

4.  The criteria for establishing service connection for PTSD have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).  

5.  The criteria for establishing service connection for immune system changes and damage have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).  

6.  The criteria for establishing service connection for liver changes have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).  

7.  The criteria for establishing service connection for nerve damage and changes have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).  

8.  The criteria for establishing service connection for venereal tract infection as secondary to epididymitis have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).  

9.  The criteria for establishing service connection for chloracne have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).  

10.  The criteria for establishing service connection for a skin disorder, claimed as acne, to include as secondary to chloracne have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).  

11.  The requirements for establishing service connection for fibromyalgia have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

12.  The requirements for establishing service connection for degenerative disc disease have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

13.  The requirements for establishing service connection for bilateral leg stiffness have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

14.  The requirements for establishing service connection for a bilateral knee condition have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

15.  The requirements for establishing service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

16.  The criteria for reduction of a 20 percent rating to a noncompensable rating for bilateral hearing loss have not been met; restoration is warranted. 38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2016).

17.  The criteria for an initial rating in excess of 20 percent for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Appeal
      
Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202, 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

On the record at the March 2017 hearing, the Veteran withdrew his appeal regarding the issue of entitlement to service connection for enlarged prostate.  As such, there remain no allegations of errors of fact or law for appellate consideration for this claim; and it is dismissed.  

II.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).
	
VA's duty to notify was satisfied by letters dated in December 2010, February 2011, and February 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The record contains service treatment records, VA and private treatment records, Social Security Administration records, the Veteran's statements, and the March 2017 hearing transcript.  The Veteran's  hearing was conducted in accordance with the statutory duties of Board personnel to "explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position."  38 C.F.R. § 3.103(c)(2); see Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the provisions of 38 C.F.R. § 3.103(c)(2) apply to Board personnel conducting hearings).  

The Veteran was not provided with a VA examination addressing his claims of entitlement to service connection for al amyloidosis, epididymitis, PTSD, immune changes and damage, liver changes, nerve damage and changes, fibromyalgia, venereal tract infection as secondary to epididymitis, chloracne, a skin disorder, degenerative disc disease, leg stiffness, a bilateral knee condition, or sleep apnea.  The Board is mindful of the test prescribed by the Court in McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), regarding whether a medical examination is necessary to adjudicate a claim.  The Board finds that the absence of an examination addressing these specific matters on appeal is not prejudicial to the Veteran's claims as he has not met the criteria under McLendon to warrant such an examination and, furthermore, the service and post-service VA medical records presently associated with the claims file provide sufficient evidence to decide the issues and so a VA examination is therefore not necessary to adjudicate the claims. 

Specifically, the Board finds that the Veteran has not met all four elements set forth in McLendon, with regard to his theory of entitlement to service connection for the above-described claims.  McLendon requires that a VA examination be provided when there is: (1) competent evidence of current disability or recurrent symptoms; (2) establishment of an in-service event, injury, or disease; (3) an indication that the current disability may be associated with the in-service event; and (4) insufficient competent medical evidence to decide the claim.  As will be further discussed below, the Board has determined that the competent evidence does not establish a diagnosis for several of the disabilities, and there is no in-service event for those that have been diagnosed.  Because the elements of the McLendon test have not been met with regard to the Veteran's claims of entitlement to service connection, the absence of medical examinations addressing the above-described issues does not constitute a breach of VA's duty to assist.  Furthermore, the Board concludes that the existing clinical evidence of record is sufficient to decide the claims on appeal, such that remanding the case for an examination to address these matters would be an unnecessary expenditure of VA resources.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

III.  Service Connection 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2016).  Service connection may be established for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506   (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); 38 C.F.R. § 3.303.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  The Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 469; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ('although interest may affect the credibility of testimony, it does not affect competency to testify').

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived or experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.);  Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau).

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the lay person is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition; he is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

i.  AL amyloidosis, epididymitis, PTSD, immune changes and damage, liver changes, nerve damage and changes, venereal tract infection, chloracne

The Veteran seeks entitlement to service connection for AL amyloidosis, epididymitis, PTSD, immune changes and damage, liver changes, nerve damage and changes, venereal tract infection as secondary to epididymitis, and chloracne on the basis that these conditions are related to his period of service.  

While the Veteran is competent to describe his symptoms, it is now well established that lay persons without medical training, such as the Veteran, are not competent to opine on matters requiring medical expertise, such as the diagnosis of AL amyloidosis, epididymitis, PTSD, immune changes and damage, liver changes, nerve damage and changes, a venereal tract infection as secondary to epididymitis, and chloracne.  See Jandreau v. Nicholson, 492 F.3d 1372, and 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, medical testing and expertise is required to determine the diagnosis of symptoms arising from AL amyloidosis, epididymitis, PTSD, immune changes and damage, liver changes, nerve damage and changes, a venereal tract infection as secondary to epididymitis, and chloracne.  The Veteran has not been shown to have medical expertise to render a competent medical opinion as to the diagnosis or etiology of AL amyloidosis, epididymitis, PTSD, immune changes and damage, liver changes, nerve damage and changes, a venereal tract infection as secondary to epididymitis, and chloracne.  In any event, the Board concludes that the medical evidence, which reveals no diagnosis or pathology related to any of these disabilities or conditions, is of greater probative value than the Veteran's lay contentions.
	
Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See U.S.C.A §1110.   In the absence of proof of present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996). In this case, while there is current medical evidence of record dating throughout the appeal period, none of this evidence reflects findings of a current diagnosis of AL amyloidosis, epididymitis, PTSD, immune changes and damage, liver changes, nerve damage and changes, a venereal tract infection as secondary to epididymitis, and chloracne.  To the extent statements from the Veteran suggest that he contends that he has experienced persistent or recurrent symptoms of the claimed disabilities over the years, such symptoms have not been attributed to any of the claimed disabilities by health care professionals the Veteran has seen over the years.  Given the extensive medical evidence of record addressing the Veteran's health status, the Board is permitted to draw a reasonable inference that if the Veteran in fact had the claimed disabilities, such disabilities would be documented in his medical records. Accordingly, in the absence of competent and credible evidence of a current diagnosis of any of these disorders during the period of the claim, service connection is not warranted on any basis for any of the claims and must be denied. 

In so finding, the Board notes that during the Veteran's treatment, PTSD has been listed in his problem list.  This appears to be based on a prior history provided by the Veteran as there is nothing in the medical record that indicates he was given a PTSD diagnosis based on the DSM criteria, as required under 38 C.F.R. § 3.304(f).  The Veteran is also seeking entitlement to service connection for bipolar disorder, which has been expanded to include all diagnosed acquired psychiatric disorders, and that matter is being remanded for further development.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  

ii.  A skin disorder claimed as acne, fibromyalgia, degenerative disc disease, bilateral leg stiffness, a bilateral knee condition, and sleep apnea
 
The Veteran seeks entitlement to service connection for a skin disorder, fibromyalgia, degenerative disc disease, bilateral leg stiffness, a bilateral knee condition, and sleep apnea.  He has asserted that his acne is secondary to chloracne.  During his March 2017 hearing, the Veteran indicated that he believed he had been diagnosed with nerve damage due to his fibromyalgia and his neuropathy.  This, he stated caused him to fall.  He also seemed to indicate that his previous falls on hard surfaces had caused his fibromyalgia.  With regard to his claims of entitlement to service connection for degenerative disc disease, bilateral leg stiffness, and a bilateral knee condition, the Veteran has asserted that he injured his back and knees during service when he had to perform 25 mile road marches, during which he wore combat boots and carried heavy packs on his back.  He stated that they went through all types of terrain, "including jungles and mountains."  He also reported that they leaped onto drop zones from "Hueys and Blackhawk helicopters" and repelled down mountains.  This, he said took a toll on his legs, ankles, and spine.  Finally, regarding his claim for sleep apnea, the Veteran has stated that he snored during his period of service and that his sleepiness has and continues to interfere with his life.  

The existence of a present disability is established through the Veteran's medical treatment records and examination reports produced during the course of his appeal.  The medical evidence shows that the Veteran has sought treatment for rashes on his legs, right foot, chest, and back, and some treatment records characterized the skin problems as acne-like.  The evidence also shows that the Veteran has had diagnoses of fibromyalgia, degenerative disc disease, degenerative arthritis of the knees, and sleep apnea during the appeal period.  See Shedden, 381 F.3d at 1167.  The Board also concedes a diagnosis of leg stiffness insofar as that is a symptom observable by a layperson.  

However, the Veteran's service treatment records are absent an in-service component of acne or rashes of any type, fibromyalgia, an injury to the Veteran's back, legs, or knees, or any treatment or complaints for sleeping problems or sleep apnea.  In essence, the second element of Shedden is not met.  See Shedden, 381 F.3d at 1167.  Thus, the Board concludes that the evidence of record is against a finding that the Veteran's skin disorder, fibromyalgia, degenerative disc disease, leg stiffness, bilateral knee condition, or sleep apnea is related to his military service.  Regarding the Veteran's claim for entitlement to service connection for sleep apnea, the Veteran has asserted that he snored during service and that he had excessive sleepiness throughout his life.  He indicated during his March 2017 Board hearing that his first wife could attest to that information; she submitted a statement in September 2012 but it did not include any information pertaining to the Veteran's trouble sleeping or sleep apnea symptoms.  

The Board notes that the Veteran has not been afforded a VA examination for his claims of entitlement to service connection for a skin disorder, fibromyalgia, degenerative disc disease, leg stiffness, bilateral knee condition, or sleep apnea because there is nothing on file which relates these conditions to service other than the Veteran's general conclusory statement of such contended relationship.  Throughout the Veteran's period of active service, he sought treatment for many complaints, none of which described any problems related to a skin disorder, fibromyalgia, back pain, leg stiffness, bilateral knee pain or injuries, or sleep trouble.  At separation, the Veteran declined a separation examination and one was not provided based on the Veteran's medical records.  In the absence of credible evidence of an in-service event, there is no reasonable possibility that a medical opinion can substantiate the claim.  The Veteran's generalized statements that his skin disorder, fibromyalgia, degenerative disc disease, leg stiffness, bilateral knee condition, or sleep apnea is related to service does not meet the requirement that the disability may be associated with the Veteran's service or low threshold of an "indication" that a claimed disability is due to an in-service event.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues).  Thus, the duty to obtain a VA examination and opinion was not triggered.

As noted, the Veteran's service treatment records do not show any documented evidence of a skin disorder, fibromyalgia, degenerative disc disease, leg stiffness, bilateral knee condition, or sleep apnea in service.  The Board notes that the absence of documented in-service treatment cannot be the sole basis for finding an uncorroborated statement non-credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In this regard, the Board notes that the Veteran sought treatment for other symptoms and problems unrelated to a skin disorder, fibromyalgia, back complaints, leg stiffness, a bilateral knee condition, or sleep apnea symptoms during active duty and was given ample opportunity to report any problems related to any of these conditions or associated symptoms during service.  "Jurors may properly '"use their common sense'" and '"evaluate the facts in light of their common knowledge of the natural tendencies and inclinations of human beings"'" United States v. Vasquez, 677 F.3d 685, 692   (5th Cir. 2012) (quoting United States v. Ayala, 887 F.2d 62, 67   (5th Cir. 1989) (quoting United States v. Henry, 849 F.2d 1534, 1537   (5th Cir. 1988))). The service treatment records tend to show that when the Veteran suffered from a condition, he sought treatment for the condition.  It is inconsistent with the Veteran's demonstrated behavior that he would suffer from symptoms of the claimed disabilities and not complain or seek treatment for such symptoms.  Thus, the Board is permitted to make a reasonable inference that the absence of documentation of complaints and treatment is probative evidence that the Veteran did not suffer from relevant symptoms in service.  The current lay statements are found to lack credibility because they are inconsistent and directly contradicted by other lay and medical evidence of record, which indicates that the Veteran did not experience his claimed symptoms until many years after his service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

Additionally, the Board acknowledges the Veteran's assertions that his skin disorder, fibromyalgia, degenerative disc disease, leg stiffness, bilateral knee condition, and sleep apnea are related to his military service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of these claimed conditions to include whether any of them are related to any particular injury or incident, falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report his symptoms, any opinion regarding whether his diagnosed skin disorder, fibromyalgia, degenerative disc disease, leg stiffness, bilateral knee condition, or sleep apnea is related to his military service requires medical expertise that the Veteran has not demonstrated because these disorders can have many causes.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Veteran's assertions that his current skin disorder, fibromyalgia, degenerative disc disease, leg stiffness, bilateral knee condition, or sleep apnea is related to his period of service.

Based on the foregoing, the most probative evidence does not establish a nexus between the Veteran's period of service and any of the claimed disabilities.  Accordingly, service connection is not warranted for a skin disorder, fibromyalgia, degenerative disc disease, leg stiffness, a bilateral knee condition, or sleep apnea on any basis.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

IV.  Propriety of Reduction and Increased Rating for Bilateral Hearing Loss 
 
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3  (2016); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2016); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2015).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal. 

The assignment of disability evaluations for hearing impairment is a purely mechanical application of the rating criteria from which the Board cannot deviate. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992); see also Massey v. Brown, 7 Vet. App. 204, 208 (1994) (finding the Board may only consider the specific factors as are enumerated in the applicable rating criteria).  The severity of a hearing loss disability is determined by applying the criteria set forth in the Rating Schedule at 38 C.F.R. § 4.85.  A rating for hearing loss may range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level in decibels, measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85(a) and (d).

The Rating Schedule establishes eleven auditory acuity levels under 38 C.F.R. § 4.85, Diagnostic Code 6100. Table VI, "Numeric Designation of Hearing Impairment Based on Pure tone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the pure tone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and pure tone threshold average intersect.  38 C.F.R. § 4.85(b). 

Pure tone threshold average, measured in decibels, as used in Tables VI, is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four. This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIA.  38 C.F.R. § 4.85(d). 

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).

Reasonable doubt will be favorably resolved and it exists when there is an approximate balance of positive and negative evidence.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

Service connection for bilateral hearing loss was granted by the August 2011 rating decision, which assigned a noncompensable rating, effective November 30, 2010.  A July 2013 rating decision increased the Veteran's rating to 20 percent, effective September 2, 2011, the date of the Veteran's claim for increase.  The Veteran filed another claim for increase in July 2014.  By a June 2015 rating decision, the RO proposed to reduce the Veteran's rating from 20 percent to noncompensable.  By an August 2016 rating decision, that reduction was effectuated, with an effective date of November 1, 2016.  


i.  Restoration of the 20 percent Bilateral Hearing Loss Evaluation

The initial issue is whether the RO's reduction of the Veteran's bilateral hearing loss disability was legally proper.  

The law provides that where a rating decision was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).   

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 (West 2014).  When a veteran's disability rating is reduced by a RO without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).

Prior to reducing a veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016).  These provisions impose a clear requirement that the VA rating reduction be based upon review of the entire history of the veteran's disability.  Schafrath, 1 Vet. App. at 594.  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating reduction case not only must it be determined that an improvement in a disability has actually occurred, but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344.  The provisions of 38 C.F.R. § 3.344 (c), however, specify that the provisions of 38 C.F.R. § 3.344 (a) and (b) are only applicable for ratings which have continued for long periods at the same level (five years or more).  They do not apply to disabilities which have not become stabilized and are likely to improve. 

Pursuant to 38 C.F.R. § 3.344 (a), if a rating has been in effect for more than 5 years, then rating agencies will handle cases of changes of medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  38 C.F.R. § 3.344 (a).  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Id.  

Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction.  Id.  Ratings on account of diseases subject to temporary or episodic improvement, notably arteriosclerotic heart disease, will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Id.  Moreover, though material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  Id.  

By regulation, the RO must observe the provisions of 38 C.F.R. § 3.344 (a) when reducing a disability rating that has been in place for more than 5 years.  Greyzck, 12 Vet. App. at 292.  It is well established that failure of the RO to consider and apply the applicable provisions of 38 C.F.R. § 3.344 in such cases, renders a rating decision void ab initio.  See Greyzck, 12 Vet. App. at 292; see also Hayes v. Brown, 9 Vet. App. 67, 73 (1996); Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  As noted above, the law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath, 1 Vet. App. at 595. 

Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105 (e).

In this case, the Veteran's 20 percent rating was assigned based on the May 2012 VA examination, which showed an increase in the Veteran's hearing acuity for the speech recognition ability.  

Following a review of the evidence, the Board finds that the rating reduction for the Veteran's bilateral hearing loss from 20 percent to noncompensable, effective November 1, 2016 was improper, and that restoration is warranted.  Specifically, the Board finds that the RO improperly reduced the rating without a determination as to whether there was actually any improvement under the ordinary conditions of life.  

Initially, because the RO's action reduced the Veteran's combined disability rating from 30 percent to 10 percent, resulting in a reduction in the amount of compensation payable to the Veteran, the procedural requirements of 38 C.F.R. § 3.105 (e) apply.  Here, the RO complied with those requirements by issuing a June 2015 rating decision notifying the Veteran of the proposed decrease to noncompensable and a June 2015 notification letter informing the Veteran of the proposed reduction.  The Veteran was then afforded 60 days to respond.  Thereafter, the RO promulgated a rating decision in August 2016, implementing the proposed reduction, effective November 1, 2106.  As the notice and due process requirements of 38 C.F.R. § 3.105 (e) have been completed, no further discussion in this regard is necessary.

Yet, the question that remains is whether the RO correctly applied the substantive law and regulations regarding a reduction.  The Board finds that the RO improperly reduced the Veteran's the bilateral hearing loss disability rating without a determination as to whether there was actually any improvement, to include whether any improvement represented improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Brown v. Brown, 4 Vet. App. 413 (1993); 38 C.F.R. §§ 3.344 (a), 4.1, 4.2, 4.10 (2016).

The Board first notes that, the greater protections, set forth in 38 C.F.R. § 3.344 (a), apply in this case.  A July 2013 rating decision increased the Veteran's rating for his bilateral hearing loss disability to 20 percent, effective September 2, 2011.  Therefore, because the 30 percent disability rating was in effect for five or more years at the time of the reduction, the provisions of 38 C.F.R. § 3.344 (a) apply. 

The Board finds that the RO in this case reduced a rating without observance of the law, and therefore, its action was without authority and the reduction is void ab initio.

In this case, the 20 percent rating was established based on the May 2012 examination, during which the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
30
30
40
LEFT
35
30
35
40
35

The average pure tone threshold average was 34.25 Hz in the right ear and 35 Hz in the left ear.  Speech audiometry revealed speech recognition ability of 60 percent in the right ear and of 34 in the left ear.  

Then, during the course of the Veteran's claim for an increased rating, he was provided another VA examination, in December 2014, during which the pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
40
50
60
LEFT
40
40
50
65
70

The average pure tone threshold average was 46.25 Hz in the right ear and 56.25 Hz in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 in the left ear.  

Here, in making its decision, the RO noted the evidence of record, but relied on the results of the VA examinations without a finding that the Veteran's ability to function under the ordinary conditions of work and life had improved.  In any rating reduction case it must be determined that an improvement in a disability has actually occurred with respect to a Veteran's ability to function under the ordinary conditions of life and work.  Faust, 13 Vet. App. 342; Brown, 5 Vet. App. 413.  In this case, no such determination was ever made by a VA examiner or by the RO.  Instead, evidence suggests that the Veteran's symptoms have remained present, and that the Veteran's ability to function under the ordinary conditions of work and life has continued to be affected, with the Veteran having to adapt his life to his disability.  Consequently, the Board finds that the evidence of record was insufficient for the RO to reduce the Veteran's disability rating and, thus, that reduction was improper. 

The failure to comply with the foregoing requirements renders the reduction from 20 percent to noncompensable void ab initio.  Accordingly, the previously assigned 20 percent rating for the Veteran's service-connected bilateral hearing loss is restored as of the date of reduction on November 1, 2016.

ii.  Increased Rating for Bilateral Hearing Loss

As noted, the Veteran's claim of entitlement to service connection was granted by the August 2011 rating decision, which assigned a noncompensable rating, effective November 30, 2010.  A July 2013 rating decision increased the Veteran's rating to 20 percent, effective September 2, 2011, the date of the Veteran's claim for increase.

On the authorized audiological evaluation in May 2012, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
30
30
40
LEFT
35
30
35
40
35

The average pure tone threshold average was 34.25 Hz in the right ear and 35 Hz in the left ear.  Speech audiometry revealed speech recognition ability of 60 percent in the right ear and of 34 in the left ear.  

Applying the results from the May 2012 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level V hearing loss in the left ear and Level V hearing loss in the right ear.  Where hearing loss is at Level V in both ears, a 20 percent rating is assigned under Table VII.  38 C.F.R. § 4.85.  

VA treatment records from July 2014 show that the Veteran was seen for a comprehensive audiological assessment.  The examination revealed that the Veteran had bilateral mild sensorineural hearing loss.  Pure tone thresholds were not recorded.  The examiner noted that the Veteran's frequency averages had decreased 6 dB on the right and 7 dB on the left compared to the previous evaluation.  

Additional VA treatment records from September 2014 show that the Veteran was issued hearing aids.  No pure tone threshold values were provided from the Veteran's examination.

On the authorized audiological evaluation in December 2014, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
40
50
60
LEFT
40
40
50
65
70

The average pure tone threshold average was 46.25 Hz in the right ear and 56.25 Hz in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 in the left ear.  

Applying the results from the December 2014 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the left ear and Level I hearing loss in the right ear.  Where hearing loss is at Level I in both ears, a noncompensable rating is assigned under Table VII.  38 C.F.R. § 4.85.  

The Veteran submitted a private audiogram in August 2015.  The certificate indicated that the physician's impression was total hearing loss in both ears.  There was no speech recognition testing.  The nonuse of the Maryland CNC speech recognition test renders the August 2015 private audiogram invalid for rating purposes.  Thus, the results cannot be used to evaluate the Veteran's hearing impairment.  See 38 C.F.R. § 4.85.  

Another VA treatment record from September 2016 indicated that the Veteran had flat mild to moderate sensorineural hearing loss.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
35
45
45
LEFT
35
35
35
45
45

There was no speech recognition testing.  The nonuse of the Maryland CNC speech recognition test renders the September 2016 audiogram invalid for rating purposes.  Thus, the results cannot be used to evaluate the Veteran's hearing impairment.  See 38 C.F.R. § 4.85.  

Given the above, and after applying the results of the audiologic examination to the appropriate tables in 38 C.F.R. § 4.85, the Veteran's bilateral hearing loss has not warranted a rating in excess of 20 percent for the entire period on appeal.  

The VA examinations were conducted in accordance with 38 C.F.R. § 4.85(a), and they include audiograms.  The Board acknowledges the Veteran's assertions that his bilateral hearing loss warrants a higher rating and that the VA examination did not fully encapsulate the severity of his hearing loss.  However, in determining the actual degree of disability under the Schedule for Ratings, an objective examination is required.  As noted previously, because disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered, there is no doubt as to the proper evaluation to assign.  Lendenmann, supra; 38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100.  

The Board also considered the holding in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), which requires a VA audiologist to describe the functional effects of a hearing loss disability in the examination report.  The December 2014 VA examiner noted that the Veteran's hearing loss caused some functional loss insofar as the Veteran has problem understanding spoken words during conversations.  Because the examination report includes a discussion of the functional and occupational impact of the Veteran's hearing loss, the Board finds that the above examination is adequate for rating purposes and is entitled to great probative value.  Additionally, the Board notes that the Veteran has not alleged any additional functional effects at any point during his appeal.

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

The issue regarding entitlement to service connection for an enlarged prostate is dismissed.

Service connection for AL amyloidosis is denied.  

Service connection for epididymitis is denied.  

Service connection for PTSD is denied.  

Service connection for immune changes and damage is denied.  

Service connection for liver changes is denied.  

Service connection for nerve damage and changes is denied.  

Service connection for venereal tract infection as secondary to epididymitis is denied.  

Service connection for chloracne is denied.

Service connection for a skin disorder is denied.  

Service connection for fibromyalgia is denied.   

Service connection for degenerative disc disease is denied. 

Service connection for bilateral leg stiffness is denied.   

Service connection for a bilateral knee condition is denied.

The reduction from 20 percent to noncompensable for the service-connected bilateral hearing loss was not proper; a 20 percent disability evaluation effective November 1, 2016, is restored; the appeal is granted to this extent only.

A rating in excess of 20 percent for bilateral hearing loss is denied. 


REMAND

Herbicide-related claims

The Veteran seeks entitlement to service connection for diabetes mellitus, type II; ischemic heart disease; irregular heart beat; congestive heart failure; renal disease; hypertension; and peripheral artery disease on the basis that these disorders are related to herbicide exposure.  The Veteran further contends that his peripheral neuropathy of the upper and lower extremities, neuropathy of the eyes, diabetic ulcer, transient ischemic attack, and erectile dysfunction are related to his diabetes mellitus type II.  A March 2012 VA examination indicated that the Veteran's diagnosed eye condition (cataracts), is as likely as not related to diabetes mellitus type II.  Finally, the Veteran's claim for entitlement to special monthly compensation is based on his claim for entitlement to service connection for erectile dysfunction.  As such, all of these claims of entitlement to service connection are based on the initial determination of whether the Veteran was exposed to herbicides during his period of active duty service.  

The Veteran's service does not qualify for presumed exposure to herbicides.  And, prior to the March 2017 hearing before the undersigned, he did not provide the requisite details regarding the dates and locations of his alleged exposure to herbicides.  However, during the March 2017 hearing, he provided additional details on his claimed herbicide exposure.  Therefore, remand is necessary so that the AOJ may assist the Veteran in attempting to verify his claimed herbicide exposure, to include completing the steps outlined in M21-1MR, Part IV, Subpart ii, Chapter 1, § H.7.a in light of all of the information provided by the Veteran.  Specifically, M21-1 Part IV, Subpart ii, 1.H.7.a, directs the AOJ to email Compensation Service to request review of Department of Defense (DoD) inventory of herbicide operations to determine whether herbicides were used as claimed with the dates, location, and circumstances of the alleged exposure. Additionally, if Compensation Service cannot confirm herbicides were used as claimed, a request should be sent to the JSRRC to verify herbicide exposure, or, the case must be referred to the JSRRC coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist. See M21-1, Part IV, Subpart ii, 1.H.7.a (accessed July 7, 2017).  Accordingly, upon remand, the AOJ must ensure compliance with M21-1, Part IV, Subpart ii, 1.H.7.a.

Prior to completing this development, the Veteran should be asked to provide additional details regarding the claimed exposure, as outlined below.  Additionally, in order to ensure that all potentially relevant documents are obtained and reviewed, the AOJ should request the Veteran's complete service personnel file.

After completing the above, the Veteran should be afforded VA examinations to the extent necessary to determine the etiology of the following claimed conditions: diabetes mellitus, type II; ischemic heart disease; irregular heart beat; congestive heart failure; renal disease; hypertension; peripheral artery disease; peripheral neuropathy of the upper and lower extremities; neuropathy of the eyes; diabetic ulcer; transient ischemic attack; and erectile dysfunction.  

Regarding the Veteran's claim of entitlement to service connection for diabetes mellitus, type II, the Veteran has additionally asserted that he developed this condition due to his alleged exposure to asbestos.  He has also submitted statements written by himself and others that indicate that his diabetes mellitus began in service or within one year from his discharge.  On remand, in conducting an examination regarding the etiology of the Veteran's claim of entitlement to service connection for diabetes, this lay contention should be considered and discussed. 

With regard to the Veteran's claim of entitlement to service connection for renal disease, the Veteran has also asserted that this is related to alleged exposure to the chemical trichloroethylene, which he used to degrease metals and as paint remover at Fort Knox and in Korea.  In conducting an examination regarding the etiology of the Veteran's claim of entitlement to service connection for renal disease, this lay contention should be considered and discussed.  

The Board recognizes that the Veteran submitted a letter from his treating physician dated in March 2017 that indicated that his diabetes mellitus type II, retinopathy, neuropathy, renal disease, hyperlipidemia [not on appeal], hypertension, and hyperparathyroidism [not on appeal] are at least as likely as not related to service.  Crucially, the letter did not provide a rationale or explanation of how the conclusion was reached.  Therefore, it is insufficient to substantiate the claim for service connection.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (explaining that most of the probative value of a medical opinion comes from its reasoning and that "[n]either a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions"); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  It is, however, sufficient to trigger the duty to assist.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Acquired psychiatric disorder

The Veteran's claim for an acquired psychiatric disorder, which was claimed as bipolar disorder and later diagnosed as adjustment disorder, is based on the Veteran's assertion that he developed the disorder during his period of active duty service.  During a January 2017 VA examination, the examiner diagnosed the Veteran with adjustment disorder and found that the Veteran did not meet the criteria for a diagnosis of bipolar disorder.  The Board notes that the Veteran's earlier treatment records showed a diagnosis of bipolar disorder.  The requirement for service connection that a current disability be present is satisfied when a claimant has a disability at any time during the pendency of the claim even if the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  When an examiner finds that there is no current disability but there are prior diagnoses during the appeal period, the Board is required to obtain an opinion as to whether the prior diagnosis was made in error or the prior disability is in remission.  Romanowsky v. Shinseki, 26 Vet. App. 303 (2013).  In this case, however, the January 2017 examiner provided a detailed analysis regarding the Veteran's current diagnosis of adjustment disorder and explained that the earlier diagnoses of bipolar disorder were made in error.  He thoroughly explained his opinion and provided a detailed rationale for his conclusion.

The examiner only provided the opinion that bipolar disorder was not at least as likely as not related to the Veteran's period of service, and he provided a sound basis for his conclusions reached.  He did not, however, provide an opinion regarding whether the Veteran's adjustment disorder was related to the Veteran's period of active duty service.  Thus, the Board finds that an addendum opinion is necessary before a decision can be made in this case.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (providing that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

TDIU

The issue of entitlement to a TDIU is inextricably intertwined with the claims discussed above.  As the case is being remanded to determine whether the Veteran is entitled to service connection for a myriad of disorders, the outcome of those decisions will be relevant as to the functional impact the Veteran's disabilities have on his ability to perform the mental and physical acts required of sedentary and physical work.  Therefore, the appropriate remedy is to defer consideration of the claim of entitlement to a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran and his representative a letter asking the Veteran to provide any additional details or evidence regarding his claimed herbicide exposure.  Specifically, the Veteran should be asked to provide the approximate date(s) and location(s) he described in his March 2017 hearing. 

2.  Obtain a copy of the Veteran's complete service personnel file, review the file for any relevant evidence related to the claimed herbicide exposure, and associate the personnel file with the Veteran's claims file. 

3.  Then, after allowing an appropriate period of time for the Veteran to respond to the development requested in paragraph 1, make all appropriate attempts to verify the Veteran's alleged herbicide exposure, to include submitting requests to Compensation Service and, if the Compensation Service cannot confirm herbicide use as alleged, the JSRRC as outlined in M21-1MR, Part IV, Subpart ii, Chapter 1, § H.7.a.  

Such requests should include details of all of the alleged exposures, including: the Veteran's claimed service at Camp Casey in 1977 and his associated service at the DMZ for 30 days at a time; Operation Team Spirit; his service with pesticides including in Quonset huts; and his service at Tent City during 1977 and 1978.  All requests and responses must be clearly documented in the claims file. 

4.  After all available records have been associated with the claims file, arrange for the Veteran to be afforded an examination to determine the nature and likely etiology of his currently diagnosed (1) diabetes mellitus, type II; (2) ischemic heart disease; (3) irregular heart beat; (4) congestive heart failure; (5) renal disease; (6) hypertension; (7) peripheral artery disease; (8) peripheral neuropathy of the upper and lower extremities; (9) neuropathy of the eyes (the Board notes that the record does not clearly provide whether the Veteran has a diagnosis of neuropathy of the eyes; during the examination, the examiner should diagnose and provide an etiology opinion for every current eye condition); (10) diabetic ulcer; (11) transient ischemic attack; and (12) erectile dysfunction.  The Veteran's file must be reviewed by the examiner.  Upon examination and interview of the Veteran, and review of pertinent medical history, the examiner should provide opinions responding to the following: 

(a)  Is it at least as likely as not (50 percent or better probability) that the Veteran's (1) diabetes mellitus, type II; (2) ischemic heart disease; (3) irregular heart beat; (4) congestive heart failure; (5) renal disease; (6) hypertension; (7) peripheral artery disease; (8) peripheral neuropathy of the upper and lower extremities; (9) neuropathy of the eyes (the Board notes that the record does not clearly provide whether the Veteran has a diagnosis of neuropathy of the eyes; during the examination, the examiner should diagnose and provide an etiology opinion for every current eye condition); (10) diabetic ulcer; (11) transient ischemic attack; and (12) erectile dysfunction, are related to the Veteran's service, to include any corroborated exposure to herbicides, asbestos, or other toxins that the Veteran asserts he was exposed to during active duty including trichloroethylene, lead, benzene, xylene, toluene, transmission fluids, anti-freeze, oils, propylene, glycol, perchlorates, etc.  

(b)  Is it at least as likely as not (50 percent or better probability) that the Veteran's (1) peripheral neuropathy of the upper and lower extremities; (2) neuropathy of the eyes (the Board notes that the record does not clearly provide whether the Veteran has a diagnosis of neuropathy of the eyes; during the examination, the examiner should diagnose and provide an etiology opinion for every current eye condition); (3) ulcer of the foot; (4) transient ischemic attack; and (5) erectile dysfunction were (i) caused by OR (ii) aggravated by the diabetes mellitus type II.  If aggravation is shown, the examiner should quantify the degree of aggravation, if possible. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

5.  After all available records have been associated with the claims file, return the claims file to the February 2017 VA examiner for an addendum opinion as to the etiology of the Veteran's acquired psychiatric disorder.  If the previous examiner is no longer available, then the requested opinion with rationale should be rendered by another qualified examiner.  The entire claims file and a copy of this Remand must be made available to the reviewing examiner and the examiner shall indicate in the report that the claims file was reviewed. 

After reviewing the record the examiner should address the following:

Is it at least as likely as not (50 percent or better probability) that the adjustment disorder, had its onset during, or is otherwise etiologically related to, the Veteran's period of active military service? 

The examiner's report must reflect consideration of the appellant's entire documented medical history and assertions and all lay evidence. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

6.  After completing the above development and any other indicated development, readjudicate the claims, to include the inextricably intertwined claim of entitlement to a TDIU.  If the benefits sought are not granted, provide the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


